Citation Nr: 9921011	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  94-26 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an organic personality 
disorder.  

2.  Entitlement to a temporary total rating under 38 C.F.R. 
§ 4.29 Department of Veterans Affairs hospitalization in July and 
August 1992.  



REPRESENTATION

Appellant represented by:	The American Legion





INTRODUCTION

The veteran had active service from April 1969 until March 1970.  

This matter comes before the Board of Veteran's Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  The case was remanded in November 1996 
and has now been returned for appellate adjudication.  


FINDINGS OF FACTS

1.  The veteran had active service from April 1969 until March 
1970.  

2.  No appeal was taken from a February 1971 rating action, of 
which the veteran was notified, denying service connection for an 
emotionally unstable personality.  

3.  The evidence submitted since the February 1971 denial is new 
and material for the purpose of reopening the claim and 
establishes that that claim is well grounded.  

4.  The veteran's organic personality disorder is due to or 
related to chronic right ear infections, described as 
cerebrospinal fluid otorrhea, from leakage of cerebrospinal fluid 
due to inservice head trauma with resultant, and already service-
connected seizures, residuals of meningitis, and organic 
hallucinosis.  


CONCLUSIONS OF LAW

1.  The unappealed rating action of February 1971, which denied 
service connection for an emotional unstable personality, and of 
which the veteran was notified, is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (1998).  

2.  The new and material evidence, when considered with the old 
evidence, is sufficient to reopen the claim for service 
connection for an organic personality disorder and upon 
reopening that claim is well grounded and upon de novo 
adjudication, an organic personality disorder is secondary to 
service-connected disabilities.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §§ 3.310, 3.156(a) (1998).  

3.  The veteran was hospitalized in July and August 1992, in 
excess of 21 days, for service-connected disability or 
disabilities.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 4.29 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran's examination for service entrance in March 1969, as 
well as an adjunct medical history questionnaire, was negative 
for psychiatric disability.  

The veteran was hospitalized from September to December 1969 
after falling through a hatch, striking his head on the right 
side without loss of consciousness but he did become dazed, 
agitated, and disoriented.  Examination revealed extrusion of 
cerebrospinal fluid, blood, and cerebral tissue through the 
right external ear canal.  He was treated for a basilar skull 
fracture.  He regained neurological orientation after four days 
but had intermittent vertigo and headaches.  The diagnoses were 
a basilar skull fracture and traumatic right labyrinthitis.  

A report of hospitalization which commenced in January 1970 
reflects that the veteran was admitted with a diagnosis of 
immature personality with suicidal tendencies.  His chief 
complaint was of suicidal gestures on two occasions.  He was 
unable to tolerate being separated from his wife and felt 
useless because he could not support her financially.  He also 
complained of being unable to tolerate being told what to do by 
men close to his own age, and often had to walk away from such 
authorities to control his temper.  On mental status examination 
he was alert and oriented but moderately anxious and had rather 
poor impulse control and a somewhat blunted affect.  There was 
no evidence of organic brain dysfunction.  His motivation to 
remain in military service was extremely poor.  His vertigo and 
headaches, following his prior head injury, had resolved.  

The veteran's past psychiatric history revealed that he had 
longstanding difficulty with impulse control.  During high 
school he had alienated himself from all but his closest friends 
because of his tendency to flare up and fight.  He reported that 
he easily became extremely excited.  His father had also had 
difficulty controlling his temper.  During his current 
hospitalization he showed no evidence of psychosis or suicidal 
tendencies.  He quite readily became tense, was quite anxious 
because of his confinement, and appeared to have a low tolerance 
of frustration.  The diagnoses included an emotionally unstable 
personality, status post skull fracture, and traumatic 
labyrinthitis of the right ear.  Separation from military 
service was recommended due to his unstable personality, which 
was chronic, and the result of his emotional background.  It was 
felt that if he continued in military service he might continue 
to make suicidal gestures.  

A February 1970 Medical Board Report reflects that the veteran 
was hospitalized a second time in January 1970 and that during 
the past 10 months of active service he had made two suicidal 
gestures.  It was recommended that he be discharged from 
military service and the diagnoses included an emotionally 
unstable personality, which had existed prior to service.  

During VA hospitalization in October and January 1970 it was 
reported that when the veteran had had a right temporal bone 
injury during service he had been noted to have cerebrospinal 
fluid (CSF) otorrhea.  Because of an air-bone gap hearing loss 
he had an exploratory tympanotomy during his current 
hospitalization at which time CSF otorrhea occurred and, 6 days 
later when the operation was done again, "exposed dura" was 
removed ["Dura mater" is the outer most, toughest, and most 
fibrous of the three membranes (meninges) covering the brain and 
spinal cord.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
(DORLAND'S), 27th ed. 1988, page 514].  The discharge diagnosis 
was a temporal bone fracture with CSF otorrhea.  [Otorrhea is a 
discharge from the ear, especially a purulent one.  DORLAND'S, 
page 1203].  

The veteran was notified by letter of February 25, 1971 of a 
rating action that month which denied, in part, service 
connection for "emotional nervousness" on the basis that it 
was developmental and not a disability under the law.  No appeal 
was taken from that denial.  That actual rating decision 
described the disability as "emotional unstable personality."  

The veteran was admitted to the Cooper Green Hospital in July 
1982, after a seizure, to determine whether his presentation 
with CSF pleocytosis was secondary to a contiguous spread of the 
organism versus a primary process.  [Pleocytosis is the presence 
of a greater than normal number of cells in the CSF.  DORLAND'S, 
page 1308].  The initial differential diagnosis included herpes 
encephalitis.  The initial impression, after consultation, was a 
primary otitis externa with questionable otitis media and/or 
mastoiditis spreading to meningitis.  Neurologically, it was 
felt that he probably had meningitis and it was doubted that he 
had a viral infection, e.g., herpes.  A computerized tomography 
(CT) was not consistent with any type of subdural empyema or 
abscess process.  The day after admission his mentation 
increased markedly and he was able to form fully coherent 
sentences but later had a decrease in mental status with 
increased slurring, stuttering of words, and slow mentation.  An 
electroencephalogram suggested that his brain parenchyma had not 
been severely damaged by meningeal infection.  Further 
consultation indicated that he had possible bacterial meningitis 
but a parameningeal infection with abscess was rapidly becoming 
a likely choice.  He developed seizures and another CT scan did 
not reveal a definite brain abscess but was various interpreted, 
to include a suggestion of cerebritis of the left frontal area.  
There was a diagnosis of probable cortical vein thrombosis 
secondary to bacterial meningitis.  

During VA hospitalization in August 1982 the veteran had a 
modified radical mastoidectomy, with tympanoplasty; incus 
remnant from stapes superstructure to tympanic membrane.  It was 
reported that at the time of the inservice skull fracture he 
apparently had had "dehiscent tegmen" of or in the right ear.  
[Dehiscence is a splitting open, DORLAND'S, page 440, and tegmen 
is a covering or structure, DORLAND'S, page 1666]  Since then he 
had had two episodes of meningitis.  The discharge diagnosis was 
coalescent mastoiditis and dehiscence of the tegmen in the right 
ear.  

During VA hospitalization in January 1983 it was noted that the 
veteran had continued to leak a small amount of CSF from the 
area of the attic of the right ear, although no specific site of 
leakage could be identified.  He underwent a right middle ear 
exploration with revision of the mastoidectomy, a fascial graft 
and right epitympanum in an attempt to repair right CSF leak, 
and repair of right tympanic membrane perforation.  

During VA hospitalization in May 1983 it was noted that the 
veteran had been hospitalized at the Cooper Green Hospital for 
meningitis secondary to mastoid infection and otitis media.  
After his January 1983 VA hospitalization he was to have been 
evaluated for repair of a possible CSF leak but prior to his 
current admission he had fallen, striking the right side of his 
head, and had had a seizure.  

On VA neurology examination in August 1983 it was reported that 
the veteran had had several episodes of meningitis attributable 
to recurrent CSF leakage into the right ear, for which he had 
had surgery, but complicating the problem were seizures and 
right hemiparesis.  After an examination the diagnosis was a 
history compatible with a convulsive disorder due to recurrent 
meningitis without evidence of current active meningeal 
infection.  

During VA hospitalization in October 1983 it was noted that 
during prior VA hospitalizations it had been felt that because 
of (unsuccessful) attempts to stop the CSF otorrhea through the 
mastoid approach, that subsequent procedures should be done 
through a craniotomy type of approach.  However, because no CSF 
otorrhea was demonstrated during his current hospitalization, no 
craniotomy was done.  The pertinent diagnosis was CSF otorrhea 
secondary to temporal bone fracture.  

The veteran underwent VA hospitalization in January 1988 for 
recent closed head trauma, due to an assault, which had caused a 
loss of consciousness for an unknown period of time.  

During VA hospitalization of December 1988 and January 1989 the 
veteran had a revision of mastoidectomy, tympanoplasty, and 
meatoplasty due to cholesteatoma of the right ear.  

In August 1991 Dr. Randall Real stated that since the veteran's 
last surgery he had continued to have vertiginous symptoms and 
took medication for seizures.  

The veteran was admitted for his first psychiatric 
hospitalization at a VA medical facility on July 19, 1982 when 
he reported that "there's two of me."  He related that voices 
spoke to him and told him to kill himself and others.  He had 
attempted suicide in 1983, 1985, and again in 1989.  He had 
started hearing voice in 1982 after "almost dying from an ear 
infection."  He had been on seizure medication since 1982.  On 
mental status examination he admitted having auditory 
hallucinations and at times having violent outbursts toward 
others.  He stated that his personality changed after a stroke 
in 1982 (following the ear infection which led to meningitis and 
seizures).  Neuropsychological testing suggested a possible 
organic brain syndrome, although other psychological testing 
raised a possibility of exaggeration of symptoms and due to this 
testing it could not be determined if he was actually 
hallucinating.  During hospitalization he underwent testing and 
evaluation for intracranial and ear pathology.  He was 
discharged on August 28, 1992 and the discharge diagnoses were, 
in part, organic personality syndrome, organic hallucinosis, and 
alcohol abuse.  

On VA psychiatric examination in January 1992, to evaluate 
possible psychiatric complications arising out of the veteran's 
chronic right otitis media he again related hearing voices, 
although on examination there was no evidence of an active 
psychotic process.  His auditory hallucinations coincided with 
an increase in his headaches.  The examiner stated that there 
was no question that the veteran's right ear pathology and the 
complications suffered in 1982 and subsequently had contributed 
to an organic hallucinatory psychosis.  The diagnoses were 
organic personality syndrome and organic hallucinations 
secondary to chronic otitis media.  

During VA hospitalization in November 1992 it was again reported 
that the veteran's voices had begun in 1982.  The discharge 
diagnoses included organic hallucinogenesis and organic 
affective disorder.  

A January 1993 rating action granted service connection for 
organic hallucinations secondary to otitis media, for which a 10 
percent disabling rating was assigned, but denied service 
connection for an organic personality disorder on the basis that 
it preexisted service and was not aggravated during service 
(i.e., that it was developmental in nature).  

A September 1993 rating action granted a temporary total rating 
based on VA hospitalization in November 1992, under 38 C.F.R. 
§ 4.29 (1998), but denied a temporary total rating under those 
provisions for VA hospitalization in July and August 1992.  

During VA hospitalization in July and August 1993 the veteran 
complained of auditory hallucinations.  The discharge diagnoses 
included organic affective disorder.  

VA neurology evaluation in November 1993 yielded an opinion that 
the veteran's status post basilar skull fracture, chronic 
otorrhea, seizure disorder, and post traumatic headaches were 
all related to his initial inservice head injury.  

A VA magnetic resonance imaging (MRI) in 1994 yielded 
impressions which included asymmetric involutional changes, with 
the anterior left temporal lobe being smaller in size than the 
right anterior temporal lobe and a suspicion of gliotic changes 
in the inferior right temporal lobe.  

The discharge diagnoses from VA hospitalization in March and 
April 1994 included organic mood disorder and organic 
hallucinosis.  

On VA psychiatric examination in January 1997 the diagnoses were 
organic personality disorder and major depression, recurrent.  

On VA psychiatric examination in June 1998 the veteran's claim 
file was reviewed prior to the examination.  After the 
examination, the examiner stated that the diagnosis was organic 
personality disorder directly related to the veteran's head 
trauma while on active duty.  

Analysis

The veteran was notified in February 1971 of a rating decision 
that month denying service connection for an emotionally unstable 
personality but no appeal was taken from that rating action.  
Under 38 U.S.C.A. §§ 5108, 7105(c) (West 1991) and 38 C.F.R. 
§§ 3.104, 20.302(a) (1998) a rating action which is not appealed 
is final and may not be reopened unless new and material evidence 
is presented.  New and material evidence is jurisdictional, i.e., 
if new and material evidence is not submitted to reopen a 
previously denied claim, the Board is without jurisdiction to 
adjudicate the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  New and material evidence is jurisdictional, i.e., if new 
and material evidence is not submitted to reopen a previously 
denied claim, the Board is without jurisdiction to adjudicate the 
merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (decided 
September 16, 1998), the United States Court of Appeals for the 
Federal Circuit (hereinafter "Federal Circuit") held that in 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) the United 
States Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the Court) impermissibly defined "material 
evidence" as requiring, for reopening of a previously denied 
claim, that such evidence establish "a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome."  The new 
standard established in Hodge is lower than that in Colvin and 
requires only that the new and material evidence is so 
significant that it must be considered to fairly decide the 
merits of the claim.  "[A]ny evidence found to be material under 
the more stringent Colvin test would also have to be found to be 
material under the more flexible Hodge standard."  Fossie v. 
West, 12 Vet. App. 1, 4 (1998).  The Hodge test "calls for 
judgment as to whether new evidence [] bears directly or 
substantially on the specific matter."  Fossie, at 4.  

New evidence can be material if it provides a more complete 
picture of circumstances surrounding the origin of an injury or 
disability.  Elkins v. West, 12 Vet. App. 209, 214 (1999) (en 
banc).  If no new evidence is submitted, no further analysis of 
materiality is required since evidence which is not new can not 
be both new and material.  Smith (Russell) v. West, 12 Vet. 
App. 312, 315 (1999).  Moreover, if there is no new and material 
evidence, the Board is without jurisdiction to proceed further, 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996), and there the 
analysis must end.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

There is now a three-step analysis in applications to reopen a 
final previously denied claim under 38 U.S.C.A. § 5108 (West 
1991).  First, there must be evidence submitted since the last 
disallowance on any basis, i.e., on the merits or denying 
reopening (Evans v. Brown, 9 Vet. App. 273, 285 (1996)), which is 
new (i.e., noncumulative evidence, not redundant, and not 
previously submitted) and material (i.e., that which bears 
directly and substantially on the issue) and, by itself or 
together with evidence previously on file, must be so significant 
that it must be considered to fairly decide the merits of the 
claim.  

Second, if new and material evidence is presented, the claim is 
reopened and it must immediately determined whether, based on all 
the evidence, the reopened (not the original) claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 1991) 
(since a reopened claim is not necessarily well grounded).   This 
is because the Hodge decision effectively decoupled the 
previously announced relationship between determinations of well 
groundedness and of new and material evidence (the difference, if 
any, between evidence required for well groundedness and that 
which constitutes new and material evidence appears to be of 
slight degree; Molloy v. Brown, 9 Vet. App. 513, 516 (1996) 
(citing Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) and 
Edenfield v. Brown, 8 Vet. App. 384, 390 (1995)(en banc)).  
Elkins v. West, 12 Vet. App. 209, 214 (1999).  

In both the determinations of reopening and well groundedness, 
the credibility of the evidence, but not necessarily its 
competence, is presumed if it is not inherently false, untrue, or 
patently incredible, but the full weight of such evidence is not 
assumed.  However, neither the doctrine of the resolution of the 
benefit-of-the-doubt, at 38 U.S.C.A. § 5107(b) nor the duty to 
assist in obtaining relevant evidence, at 38 U.S.C.A. § 5107(a), 
is applicable.  Third, if the reopened claim is well grounded, it 
must then be adjudicated de novo, after ensuring that the duty to 
assist has been fulfilled, and with application of the benefit-
of-the-doubt rule.  Elkins v. West, 12 Vet. App. 209, 214-218 
(1999) and Winters v. West, 12 Vet. App. 203, 206-06 (1999) (en 
banc) (citing Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998)).  

Here, it has been alleged (with citation to M21-1) that the duty 
to assist attaches even if there is no determination that, upon 
reopening (or implicitly even before reopening) the claim is well 
grounded.  However, in Morton v. West, No. 96-1517, slip op. 
(U.S. Vet. App. July 14, 1999) it was held that neither 
regulations, Manual provisions (M21-1), nor policy statements 
(which were merely interpretative and not substantive rules, thus 
not creating substantive rights) have eliminated the the 
Congressionally mandated condition precedent of the submission of 
a well grounded claim prior to attachment of the duty to assist 
contained in 38 U.S.C.A. § 5107(a) (West 1991).   

The veteran was discharged from active service for an emotionally 
unstable personality disorder.  Congenital or developmental 
defects, e.g., personality disorders, as such are not diseases or 
injuries within the meaning of applicable legislation and, thus, 
are not disabilities for which service connection may be granted.  
38 C.F.R. § 3.303(c) (1998).  

Secondary service connection is warranted when a disability is 
proximately due to or the result of a service-connected disease 
or injury (38 C.F.R. § 3.310(a)) or, to the extent of any 
increase, there is aggravation, i.e., additional disability, of a 
nonservice-connected disability due to a service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Generally, as noted in the 1996 remand, service connection may 
not be granted for a personality disorder which is developmental 
in nature.  See 38 C.F.R. § 3.303(c) (1998).  However, service 
connection may be granted for a personality disorder which is due 
to a service-connected seizure disorder or organic brain 
syndrome.  Generally see the Note at 38 C.F.R. § 4.124a (1998).  

At the time that service connection was originally denied for a 
personality disorder in 1971 the veteran's only service-connected 
disability was hearing loss of the right ear and a healed 
perforation of the right tympanic membrane.  

It is clear that the veteran was discharged from active service 
due to a personality disorder which, in 1971, was not shown to be 
other than development in nature.  In other words, in 1971 the 
veteran's personality disorder was not shown to be due to or 
related to, or in any way associated with, his inservice head 
trauma (which had caused his service-connected hearing loss and 
tympanic membrane perforation of the right ear.  

The new evidence shows that due to the initial inservice head 
trauma the veteran had continuous leakage of CSF in to the right 
ear which, unfortunately, led to infections which involved the 
veteran's brain leading to his now service-connected seizures and 
organic hallucinosis, secondary to those infections which have 
been described as otitis media and CSF otorrhea.  

This conclusion was suggested by the evidence even prior to the 
November 1996 remand and served to reopen the claim (although no 
such formal adjudication was made at the time) and to well ground 
the claim (leading to the 1996 remand for evidentiary 
development).  

The VA examination in 1998 yielded a medical opinion as to the 
etiology of the organic personality disorder and that opinion was 
that the disorder was due to inservice head trauma.  This is 
consistent with the opinion in 1992 that there was no question 
that the veteran's right ear pathology and the complications 
suffered in 1982 and subsequently had contributed to an organic 
hallucinatory psychosis.  

The Board is bound by the independent medical evidence.  Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991).  

Lastly, the April 1999 supplemental statement of the case 
indicates that the 1998 VA examiner had not reviewed the service 
medical records, because the service medical records while 
showing a long standing personality disorder, had shown that he 
had attempted suicide on two occasions but that these were 
obviously prior to enlistment since the service medical records 
were negative for evidence of a suicide attempt.  However, the 
service medical records specifically reflect, in February 1970, 
that in the last 10 months of active service the veteran had made 
two suicide gestures.  

In sum, while the Board does not doubt that the veteran had a 
personality disorder for which he was discharged from active 
service, the new and material evidence establishes that he now 
has an organic personality disorder stemming from repeated 
infections of his brain due to leakage of CSF through his right 
ear (which have caused his now service-connected seizures, 
residuals of meningitis, and organic hallucinosis).  Accordingly, 
the claim is reopened and is well grounded and must be allowed. 


Temporary Total Rating for VA hospitalization in July and August 
1992

To be entitled to a temporary total rating of 100 percent under 
38 C.F.R. § 4.29, as applicable to this case, a veteran must have 
been hospitalized for a period in excess of 21 days for 
service-connected disability that required hospital treatment.  
Even if the admission was not for treatment of such disability, 
such an award can be made if treatment for a service-connected 
disorder is instituted and continued for a period in excess of 
21 days.  

Here, the veteran was hospitalized in July and August 1992 for 
more than 21 days and during that time was treated and evaluated 
for service-connected organic hallucinosis as well as an organic 
personality disorder (with service-connection now being warranted 
for the latter).  

Accordingly, a temporary total rating of 100 percent under 
38 C.F.R. § 4.29 for that period of VA hospitalization is 
warranted.  

When all the evidence is assembled, the Board is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case that claim is denied.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. 
App. 49 (1990).  

In this case, for the foregoing reasons and bases, the evidence 
is in equipoise as to the claim of service connection for an 
organic personality disorder, and upon de novo adjudication all 
doubt is resolved in favor of the veteran.  As to the claim for 
a temporary totat rating under 38 C.F.R. § 4.29 based on VA 
hospitalization in July and August 1992, the preponderance of 
the evidence is in favor of the claim.  

ORDER

The claim for service connection for an organic personality 
disorder is reopened and, upon de novo adjudication, service 
connection for an organic personality disorder is granted.  

A temporary total rating under 38 C.F.R. § 4.29 Department of 
Veterans Affairs hospitalization in July and August 1992 is 
granted.  

		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

 

